UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 8, 2009 ADVANCED GROWING SYSTEMS, INC. (Name of Registrant as specified in its charter) Nevada 000-52572 20-4281128 (State or other jurisdiction of incorporation or jurisdiction) (Commission file Number) (I.R.S. Employer Identification Number) 3050 Royal Boulevard South, Ste Alpharetta, GA 30022 (Address of principal executive offices) Registrant’s telephone number, including area code: (678) 387-5061 Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 8, 2009, the Board of Directors of Advanced Growing Systems, Inc. (the “Company”) elected Sam Healey as a member of our Board of Directors.Mr. Healey was not appointed to any committees of the Board of Directors.There is no family relationship between Mr. Healey and any of our current directors or officers. Mr.
